          Case 1:18-cr-00767-VM Document 100 Filed 02/21/20 Page 1 of 1

                                                                                 DLA Piper LLP (US)
                                                                                 1251 Avenue of the Americas , 27th Floor

[oLA,IPER                                                                        New York, New York 10020-1104
                                                                                 www.dlapiper.com

                                                                                 Jessica Ann Masella
                                                                                 jessica.masella@dlapiper.com
                                                                                 T 212.335 .4829


February 21, 2020
VIA ECF & EMAIL                                                                                             _..=.,, "=.=
                                                                                          nt=_(s=_,:=. :::-:=
                                                                                        r.=                                     ---·-- -_           7
Hon. Victor Marrero                                                                                              ~   \r
                                                                                                                                                                        i
United States District Court                                                                 EL ',               :r                        Y FI~1 .nlI
Southern District ofNew York
500 Pearl Street                                                                             DO·. {·_
                                                                                             O               ,--1.''
                                                                                                             '   '\J.
                                                                                                                      :.fl~
                                                                                                                        )                     /)-·:) :J:i .
                                                                                                                                            - ,J,'1/
New York, New York 10007                                                                                                                        .     ~-      .   ---
                                                                                         ~                   .        :...--:   -   . ..    .       . . -·-   --·--
Re:    United States v. Gzimi Bojkovic, 18-CR-00767 (VM-2)

Dear Judge Marrero:

I am writing on behalf of Gzimi Bojkovic in the above-referenced case. We respectfully request
that the Court adjourn the sentencing hearing, currently scheduled for February 28, 2020, at
10:00 a.m., to a new date in approximately six weeks. The reason for the requested adjournment
is because more time is needed to ensure that the Pre-Sentence Investigation Report (the "PSR")
for Mr. Bojkovic accurately reflects his criminal history. Currently, the PSR contains items related
to Mr. Bojkovic's criminal history that need to be corrected by our application to local courts, and
our application is in progress. The Government consents to the requested adjournment.

Thank you for your time and attention to this matter.

Respectfully submitted,

DLA Piper LLP (US)



Jessica
Counsel for Gzimi Bojkovic




                               Request GRANTED. The sentencing of defendant '                ,'   1[

                                    E¼} /4 () V /'C   herein is rescheduled to   .t/-17- :).__ D
                               at        Q_~   'f.G-" f',n ,. .
                                                      r                   ,.-?

                               SO ORDERED.
                                ,_ - )-Lj - d--C:7
                                      DATE              -r-77flrn,,,w9\'ii-a'lnm;rw~n-nT--1
